DETAILED ACTION
This action is responsive to the filing of 5/23/2022. Claims 1, 10-27 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-17 23-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Falash (20090099824.)

Claim 1: Falash discloses a virtual reality training system comprising: 
a vehicle training network (Fig. 1: 5; par. 67, network, LAN, or Internet; Fig. 2: 110) configured to facilitate and coordinate training on vehicles and equipment (Fig. 1: 13, par. 68, a vehicle is being simulated, this usually takes the form of a simulated cockpit or driver's seat 13; with functioning gauges and indicators on the control panel of the vehicle);
at least one vehicle module configured to represent a type of vehicle (Fig. 2: 131, e.g. ground vehicles, helicopters) and equipment (Fig. 1: 13, par. 68, a simulated cockpit or driver's seat 13; with functioning gauges and indicators on the control panel of the vehicle; par. 3, simulated weapons systems) being trained on and configured to communicate within the vehicle training network comprising: 
a vehicle module user interface configured to manage and facilitate vehicle and equipment training (par. 68, an interactive device that allows a user to input data to the simulator; par. 69, Image generator 19 generates video imagery); 
and a vehicle module database configured to store information related to the at least one vehicle module (Fig. 1: 21, par. 69, scene data stored on a data storage system 21); 

at least one central vehicle training control module (Fig. 2: 120) configured to facilitate the sharing of resources within the vehicle training network, capable of communication within the vehicle training network, and configured to allow for participation of at least one vehicle module in vehicle or equipment training within the vehicle training network (Fig. 1: 23; par. 71-74, Simulator stations 3 also have a physics engine component 23 that communicates with the network or Internet 5) comprising: 
a simulation module configured to recreate and represent vehicle and equipment behaviour for simulated vehicles and equipment within the at least one vehicle module (Fig. 1: 23; par. 71-74, physical parameters of virtual objects in a simulated three dimensional environment world, and determine interactions for those objects expressed as forces, accelerations, position, velocity), to receive and translate vehicle training network user inputs from various simulated vehicle and equipment types for representation within a simulated physical environment (par. 16, an input signal indicative of an interactive command from the user for influencing the simulated environment is received from one of the users at the respective simulator station; par. 211, 237, 271, 290), to receive and translate terrain and environmental conditions (par. 79, computerized processes that provide an environmental influence, such as a hurricane-force wind) from within a simulated physical environment, wherein these inputs and conditions (par. 79, produces force on a number of objects) affect at least one vehicle module connected to the vehicle training network; 
a vehicle training administrator control interface configured to facilitate vehicle network control (par. 80, Administrator or instructor IOS stations); and 
at least one centralized vehicle training control module database (Fig. 15: 1130; par. 161, simulation database; Fig. 40: 957, a repository 957, i.e., a computer-accessible mass-storage device accessible from the computer system in which the physics manager runs) configured to store information related to the central vehicle training control module and vehicle training network; and 
at least one vehicle training administrator able to access, engage with, and control at least one vehicle training control module (Fig. 1: 7, instructor; par. 80, 97-99, 239.)

Claim 15: Falash discloses the virtual reality training system according to claim 1, wherein the central vehicle training control module references a scenario mission file (par. 80, instructor IOS stations is a computer system that can access any physics data in the system to set up a desired training scenario), a system configuration (par. 300, Physics environment control API 962 provides the functionality that allows an instructor to design, implement and/or edit a training exercise by registering client applications, setting the environment, starting or terminating the exercise, or removing the entity), and a vehicle state of a vehicle (par. 149, component parts may be damaged by other entities in the virtual world); the scenario mission file contains all the information required for the virtual reality training system to generate the simulated environment presented to a vehicle trainee using the virtual reality training system and comprises: terrain information (par. 300, setting the environment); environmental effects (par. 79, environmental influence, such as a hurricane-force wind); time of day; locations of all objects within the simulated environment; locations of the vehicle and all other vehicles within the simulated environment; and locations of all avatars in the simulated environment (par. 14, location data of the virtual objects as defined in the scene.)

Claim 16: Falash discloses the virtual reality training system according to claim 1, wherein the central vehicle training control module receives a scenario from another vehicle module; the another vehicle module is associated with an instructor role within the virtual reality training system (par. 80, instructor IOS stations is a computer system that can access any physics data in the system to set up a desired training scenario); and the central vehicle training control module launches all vehicle modules associated within the scenario associated with virtual trainees using the virtual reality training system (par. 97-99; The functions of the IOS can include: exercise planning, objectives, performance measures, initialization, monitoring, controlling the progression, After Action Review (AAR) of the exercise, etc.)

Claim 17: Falash discloses the virtual reality training system according to claim 1, wherein the central vehicle training control module automatically executes a scenario; the central vehicle training control module launches all vehicle modules associated within the scenario associated with virtual trainees using the virtual reality training system (par. 97-99; The functions of the IOS can include: exercise planning, objectives, performance measures, initialization, monitoring, controlling the progression, After Action Review (AAR) of the exercise, etc.); and the central vehicle training control module maintains all state information of the scenario in a single location (Fig. 3; 103-105; physics farm.)

Claim 23: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training (par. 67, Instructor station 7 is also linked to the network 5’ par. 239); the instructor vehicle module enables the testing of the at least one vehicle trainee using a range of vehicle traffic volumes and types of vehicles under a range of environmental conditions (par. 300, Physics environment control API 962 provides the functionality that allows an instructor to design, implement and/or edit a training exercise by registering client applications, setting the environment); 
accident incidences and near-misses are tracked by the virtual reality training system to determine protocols with no impact to drivers and their vehicles (Fig. 10; par. 107; par. 113, Physics-based modeling readily provides for the detection of, and the computation of, resulting forces due to, collision events); and 
all results are stored with a database accessible to the central vehicle training control module (par. 288, Physics manager 955 initializes the physics-based data stored for access by the physics engines by loading the entire physics-based scene database inform a repository 957, i.e., a computer-accessible mass-storage device accessible from the computer system in which the physics manager runs) and employed by the central vehicle training control module to configure one or more future scenarios (par. 159, provide the physics engine with the relevant scene data and model(s) to load. The physics engine could load more than a single scene.)

Claim 24: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training (par. 67, Instructor station 7 is also linked to the network 5’ par. 239); the instructor vehicle module enables the testing of the at least one vehicle trainee using a range of vehicle traffic volumes and types of vehicles under a range of environmental conditions (par. 300, Physics environment control API 962 provides the functionality that allows an instructor to design, implement and/or edit a training exercise by registering client applications, setting the environment); 
accident incidences and near-misses are tracked by the virtual reality training system in dependence upon vehicle dynamics during a simulation to determine protocols with no impact to drivers and their vehicles (Fig. 10; par. 107; par. 113, Physics-based modeling readily provides for the detection of, and the computation of, resulting forces due to, collision events); and 
all results are stored with a database accessible to the central vehicle training control module and employed by the central vehicle training control module to configure one or more future scenarios (par. 159, provide the physics engine with the relevant scene data and model(s) to load. The physics engine could load more than a single scene.)

Claim 25: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training (par. 67, Instructor station 7 is also linked to the network 5’ par. 239); the instructor vehicle module enables the testing of the at least one vehicle trainee using a range of vehicle traffic volumes and types of vehicles under a range of environmental conditions (par. 300, Physics environment control API 962 provides the functionality that allows an instructor to design, implement and/or edit a training exercise by registering client applications, setting the environment); 
accident incidences and near-misses are tracked by the virtual reality training system in dependence upon vehicle dynamics during a simulation to determine protocols with no impact to drivers and their vehicles (Fig. 10; par. 107; par. 113, Physics-based modeling readily provides for the detection of, and the computation of, resulting forces due to, collision events); 
all results are stored with a database accessible to the central vehicle training control module and employed by the central vehicle training control module to configure one or more future scenarios (par. 159, provide the physics engine with the relevant scene data and model(s) to load. The physics engine could load more than a single scene); and 
the vehicle dynamics are at least one of speed and passing direction (par. 229-231, vehicle speed.)

Claim 26: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training; the instructor vehicle module enables the instructor to execute a scenario to the virtual trainee comprising a failure with respect to a type of equipment associated with the at least one vehicle module (par. 99, an instructor can access through the IOS station the physical attributes a support for an engine of a vehicle to cause it to break, creating a custom-designed training scenario.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falash in view of Chavez (20160019808.)

Claim 10: Falash discloses the virtual reality training system according to claim 1. However, Falash does not explicitly disclose wherein the at least one vehicle module is one of a set of vehicle modules; the set of vehicle modules are associated with a specific vehicle; and each vehicle module within the set of vehicle modules represents a different specific role-based position within the specific vehicle.

Chavez discloses a similar system for virtual vehicle training, including: wherein the at least one vehicle module is one of a set of vehicle modules (Fig. 1: 4; HMD); the set of vehicle modules are associated with a specific vehicle (par. 4, large airplane); and each vehicle module within the set of vehicle modules represents a different specific role-based position (Fig. 1; par. 43, two trainees (e.g., pilot and copilot)) within the specific vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)

Claim 11: Falash discloses the virtual reality training system according to claim 1. However, Falash does not explicitly disclose wherein the at least one vehicle module is one of a set of vehicle modules; the set of vehicle modules are associated with a specific vehicle; each vehicle module within the set of vehicle modules represents a different specific role-based position within the specific vehicle; and each vehicle module within the set of vehicle modules presents controls and views associated with the specific role-based position within the specific vehicle for that vehicle module of the set of vehicle modules to a vehicle trainee using the virtual reality training system.

Chavez discloses a similar system for virtual vehicle training, including: wherein the at least one vehicle module is one of a set of vehicle modules(Fig. 1: 4; HMD); the set of vehicle modules are associated with a specific vehicle (par. 4, large airplane); each vehicle module within the set of vehicle modules represents a different specific role-based position within the specific vehicle (Fig. 1; par. 43, two trainees (e.g., pilot and copilot)); and each vehicle module within the set of vehicle modules presents controls and views associated with the specific role-based position within the specific vehicle for that vehicle module of the set of vehicle modules to a vehicle trainee using the virtual reality training system (Claim 10, the system is configured to generate augmented reality simulation images and sounds for both a pilot and a co-pilot simultaneously as a team.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)

Claim 12: Falash discloses the virtual reality training system according to claim 1. However, Falash does not explicitly disclose wherein the at least one vehicle module is configured to accommodate a vehicle training instructor in addition to a vehicle trainee using the virtual reality training system for training; the at least one vehicle module contains a plurality of simulated environment scenarios and allows the virtual training instructor to execute a simulated environment scenario of the plurality of simulated environment scenarios.
Chavez discloses a similar system for virtual vehicle training, including: wherein the at least one vehicle module is configured to accommodate a vehicle training instructor in addition to a vehicle trainee using the virtual reality training system for training (Fig. 1: 6, par. 29, a separate station 7 capable of reproducing all the audio and visual information delivered to the trainees is provided and allows an instructor/facilitator to follow the lesson's activities, and help and evaluate the trainee's performance); the at least one vehicle module contains a plurality of simulated environment scenarios and allows the virtual training instructor to execute a simulated environment scenario of the plurality of simulated environment scenarios (par. 34, simulation control subsystem SCS may generate or run simulations such as simulated takeoffs, simulated landings, simulated weather threats, simulated collision threats, simulated course changes or maneuvers, or any other flight or other simulations. Such simulations can be based on stored lesson plans M1.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)

Claim 13: Falash discloses the virtual reality training system according to claim 1. However, Falash does not explicitly disclose wherein the at least one vehicle module is configured to accommodate a third party in addition to a vehicle trainee using the virtual reality training system for training; and the third party is selected from the group comprising scenario author and a government body.
Chavez discloses a similar system for virtual vehicle training, including: wherein the at least one vehicle module is configured to accommodate a third party in addition to a vehicle trainee using the virtual reality training system for training; and the third party is selected from the group comprising scenario author and a government body (Fig. 1: 6, par. 29, a separate station 7 capable of reproducing all the audio and visual information delivered to the trainees is provided and allows an instructor/facilitator to follow the lesson's activities, and help and evaluate the trainee's performance; par. 41, an instructor (6), such as a certified person who is able to verify if the trainee reached the Learning Objectives (LO), is also involved in training and observing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)

Claim 14: Falash discloses the virtual reality training system according to claim 1. However, Falash does not explicitly disclose wherein the vehicle module user interface creates a command interface for a vehicle trainee using the virtual reality training system for training allowing the virtual trainee to: listen for commands from other users of the vehicle training network VTN users; and send their own commands to the other users of the vehicle training network; wherein the commands sent and received through the vehicle module user interface employ a computer network protocol which is both computer language agnostic and system application agnostic; and the computer network protocol is employed in all instances of the vehicle training network for any type of vehicle or equipment and for all scenarios being presented to the virtual trainee.
Chavez discloses a similar system for virtual vehicle training, including: wherein the vehicle module user interface creates a command interface for a vehicle trainee using the virtual reality training system for training allowing the virtual trainee to: listen for commands from other users of the vehicle training network VTN users; and send their own commands to the other users of the vehicle training network; wherein the commands sent and received through the vehicle module user interface employ a computer network protocol which is both computer language agnostic and system application agnostic; and the computer network protocol is employed in all instances of the vehicle training network for any type of vehicle or equipment and for all scenarios being presented to the virtual trainee (Fig. 1A: sound system, speakers / headsets; par. 37, 3D graphics Sound subsystem SS generates audio including realistic sound effects such as engine roar, wind noise, weather noise, simulated received radio messages, and the like as well as instructor communications and directions in order to enhance the simulation. The HMD's (4) have two earphones for audio interaction with the trainees.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)  

Claim 27: Falash discloses the virtual reality training system according to claim 1, the instructor vehicle module enables the instructor to execute a scenario comprising a failure with respect to a type of equipment associated with specific role-based position within the specific vehicle (par. 99, an instructor can access through the IOS station the physical attributes a support for an engine of a vehicle to cause it to break, creating a custom-designed training scenario.)
However, Falash does not explicitly disclose: 
wherein the at least one vehicle module is one of a set of vehicle modules; the set of vehicle modules are associated with a specific vehicle; each vehicle module within the set of vehicle modules represents a different specific role-based position within the specific vehicle; the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training.
Chavez discloses a similar system for virtual vehicle training, including: wherein the at least one vehicle module is one of a set of vehicle modules (Fig. 1: 4; HMD); the set of vehicle modules are associated with a specific vehicle (par. 4, large airplane); each vehicle module within the set of vehicle modules represents a different specific role-based position (Fig. 1; par. 43, two trainees (e.g., pilot and copilot)) within the specific vehicle; the virtual reality training system is configured to add an instructor vehicle module to accommodate a vehicle training instructor in addition to the at least one vehicle module for at least one vehicle trainee using the virtual reality training system for training (Fig. 1: 6, par. 29, a separate station 7 capable of reproducing all the audio and visual information delivered to the trainees is provided and allows an instructor/facilitator to follow the lesson's activities, and help and evaluate the trainee's performance.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Chavez so as to train users with vehicles that require a team for proper operation (an aircraft with a pilot and a co-pilot.)  

Claim 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falash in view of Hobgood (20030132283.)

Claim 18: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system further comprises a responsiveness monitoring system (par. 98, The functions of the IOS can include: exercise planning, objectives, performance measures.)
However, Falash does not explicitly disclose: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee to establish a characteristic of the virtual trainee; and the characteristic is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario, an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee.
Hobgood discloses a similar system for virtual training, including: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system (par. 13, computer-based simulation and training is virtual reality (VR)) in dependence upon a series of responsiveness measurements of the virtual trainee to establish a characteristic of the virtual trainee (par. 13, metrics regarding the trainee's performance in one or more given scenarios); and the characteristic is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario (par. 13, metrics regarding the trainee's performance in one or more given scenarios; Fig. 3), an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Hobgood so as to allow trainees to track progress and skill mastery (Hobgood par. 6.)

Claim 19: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system further comprises a responsiveness monitoring system (par. 98, The functions of the IOS can include: exercise planning, objectives, performance measures.)
However, Falash does not explicitly disclose: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee to establish a characteristic of the virtual trainee; the characteristic is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario, an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; and 
the series of responsiveness measurements are selected from the group comprising a hand speed of the virtual trainee, movements of the virtual trainee, a movement bias of the virtual trainee, a movement time of the virtual trainee, a pupil dilation of the virtual trainee, a posture of the virtual trainee, a brain wave characteristic of the virtual trainee, and perspiration of the virtual trainee.
Hobgood discloses a similar system for virtual training, including: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system (par. 13, computer-based simulation and training is virtual reality (VR)) in dependence upon a series of responsiveness measurements of the virtual trainee to establish a characteristic of the virtual trainee (par. 13, metrics regarding the trainee's performance in one or more given scenarios); the characteristic is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario (par. 13, metrics regarding the trainee's performance in one or more given scenarios; Fig. 3), an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; and 
the series of responsiveness measurements are selected from the group comprising a hand speed of the virtual trainee, movements of the virtual trainee, a movement bias of the virtual trainee, a movement time of the virtual trainee (Fig. 3: Time to first application; time to extinguish), a pupil dilation of the virtual trainee, a posture of the virtual trainee, a brain wave characteristic of the virtual trainee, and perspiration of the virtual trainee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Hobgood so as to allow trainees to track progress and skill mastery (Hobgood par. 6.)

Claim 20: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system further comprises a responsiveness monitoring system (par. 98, The functions of the IOS can include: exercise planning, objectives, performance measures.)
However, Falash does not explicitly disclose:
the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee and a responsiveness standard to establish an assessment of the virtual trainee; and the assessment is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario, an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; 
the responsiveness standard is one of: an existing responsiveness standard; historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; 
and the assessment of the virtual trainee is associated with an activity selected from the group comprising rehabilitation, diagnosis, risk assessment, cognitive assessment, determining insurance fitness, and social interaction.
Hobgood discloses a similar system for virtual training, including: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system (par. 13, computer-based simulation and training is virtual reality (VR)) in dependence upon a series of responsiveness measurements of the virtual trainee (par. 13, metrics regarding the trainee's performance in one or more given scenarios) and a responsiveness standard to establish an assessment of the virtual trainee; and the assessment is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario (par. 13, metrics regarding the trainee's performance in one or more given scenarios; Fig. 3), an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; 
the responsiveness standard is one of: an existing responsiveness standard (par. 17, Performance data (interaction with training scenarios) such as success, score, or other parameters for individual trainees and for teams can be stored on a smart card; par. 6, The data acquired during the training session can be recorded on the card and used to track progress and skill mastery for individuals or teams); historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; 
and the assessment of the virtual trainee is associated with an activity selected from the group comprising rehabilitation, diagnosis, risk assessment (Fig. 3: likely burns sustained: minor), cognitive assessment, determining insurance fitness, and social interaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Hobgood so as to allow trainees to track progress and skill mastery (Hobgood par. 6.)

Claim 21: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system further comprises a responsiveness monitoring system (par. 98, The functions of the IOS can include: exercise planning, objectives, performance measures.)
However, Falash does not explicitly disclose: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee and a responsiveness standard to establish an assessment of the virtual trainee; and the assessment is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario, an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; 
the responsiveness standard is one of: an existing responsiveness standard; historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; 
the assessment of the virtual trainee is associated with an activity selected from the group comprising rehabilitation, diagnosis, risk assessment, cognitive assessment, determining insurance fitness, and social interaction; 
and the series of responsiveness measurements are selected from the group comprising a hand speed of the virtual trainee, movements of the virtual trainee, a movement bias of the virtual trainee, a movement time of the virtual trainee, a pupil dilation of the virtual trainee, a posture of the virtual trainee, a brain wave characteristic of the virtual trainee, and perspiration of the virtual trainee.

Hobgood discloses a similar system for virtual training, including: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system (par. 13, computer-based simulation and training is virtual reality (VR)) in dependence upon a series of responsiveness measurements of the virtual trainee (par. 13, metrics regarding the trainee's performance in one or more given scenarios) and a responsiveness standard to establish an assessment of the virtual trainee; and the assessment is selected from the group comprising a behavioral risk associated with the virtual trainee operating the type of vehicle or equipment, a reaction of the virtual trainee to a specific scenario (par. 13, metrics regarding the trainee's performance in one or more given scenarios; Fig. 3), an insurance risk associated with the virtual trainee and a financial risk associated with the virtual trainee; 
the responsiveness standard is one of: an existing responsiveness standard (par. 17, Performance data (interaction with training scenarios) such as success, score, or other parameters for individual trainees and for teams can be stored on a smart card; par. 6, The data acquired during the training session can be recorded on the card and used to track progress and skill mastery for individuals or teams); historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; 
the assessment of the virtual trainee is associated with an activity selected from the group comprising rehabilitation, diagnosis, risk assessment (Fig. 3: likely burns sustained: minor), cognitive assessment, determining insurance fitness, and social interaction; 
and the series of responsiveness measurements are selected from the group comprising a hand speed of the virtual trainee, movements of the virtual trainee, a movement bias of the virtual trainee, a movement time of the virtual trainee (Fig. 3: Time to first application; time to extinguish), a pupil dilation of the virtual trainee, a posture of the virtual trainee, a brain wave characteristic of the virtual trainee, and perspiration of the virtual trainee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Hobgood so as to allow trainees to track progress and skill mastery (Hobgood par. 6.)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falash in view of Phillips (20170312517.)

Claim 22: Falash discloses the virtual reality training system according to claim 1, wherein the virtual reality training system further comprises a responsiveness monitoring system (par. 98, The functions of the IOS can include: exercise planning, objectives, performance measures.)
However, Falash does not explicitly disclose: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee and a responsiveness standard to establish an assessment of the virtual trainee; the responsiveness standard is one of: an existing responsiveness standard; historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; and 
the responsiveness monitoring system comprises a non-invasive brain-computer interface comprising at least one of an electroencephalography based brain- computer interface and a non-electroencephalography based brain-computer interface.

Phillips discloses a similar system for training and assessment, including: the responsiveness monitoring system assesses a virtual trainee employing the virtual reality training system in dependence upon a series of responsiveness measurements of the virtual trainee and a responsiveness standard to establish an assessment of the virtual trainee (par. 62, Training goals are assessed 302 to determine which tasks to perform and train and a desired level of improvement or performance); the responsiveness standard is one of: an existing responsiveness standard (par. 62, during calibration it is determined that the subject performs a particular task at a skill level 2, it may be desired that the subject perform that task at a skill level 6); historical responsiveness data collected by the responsiveness monitoring system; and a responsiveness standard developed by the responsiveness monitoring system; and 
the responsiveness monitoring system comprises a non-invasive brain-computer interface comprising at least one of an electroencephalography based brain-computer interface and a non-electroencephalography based brain-computer interface (Fig. 3B; par. 55, The system uses a multi-modal set of measurements including recordings that determine brain states and neurological function, standard workload assessment tests, and the quantification and analysis of task-relevant, real-world behavioral data. These different sets of data allow the system to gauge pilot skill and performance with precision and specificity beyond that of conventional assessment procedures.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash with Hobgood as the system can be used to assess the effects of human augmentation in relation to practical, real-world tasks and provides critical feed-back and feed-forward data for modulation and modification of stimulation protocols (Phillips, par. 57.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/22/2022